Citation Nr: 1612529	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Propriety of a reduction from 100 percent to zero percent disability compensation for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  The Veteran had service in the Republic of Vietnam from June 1968 to June 1969.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for February 2016.  However, in a February 2016 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).


FINDINGS OF FACT

1.  In July 2009, the RO notified the Veteran of a rating decision proposing to reduce the Veteran's disability rating for non-Hodgkin's lymphoma from 100 percent disabling to noncompensable.

2.  A rating decision dated in October 2009 reduced the 100 percent disability rating assigned for non-Hodgkin's lymphoma to noncompensable, effective January 1, 2010.

3.  At the time of the reduction, a 100 percent rating for the Veteran's non-Hodgkin's lymphoma had been in effect since June 6, 2007, less than 5 years.

4.  At the time of the reduction, the Veteran's non-Hodgkin's lymphoma was in remission, with no evidence of local recurrence or metastasis; however, the Veteran received Rituxan maintenance therapy until April 2011.


CONCLUSION OF LAW

The reduction of the disability evaluation from 100 percent to 0 percent, effective January 1, 2010 for non-Hodgkin's lymphoma was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.117, Diagnostic Code 7715 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board notes that VCAA does not apply for issues involving a rating reduction, as there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i) (2015), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2015) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2015).

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) (2015) for reducing the Veteran's disability rating by way of a July 2009 letter notifying him of his rights and giving him an opportunity for a hearing and time to respond.  The Veteran declined to have a hearing.  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA has complied with its notification and assistance requirements, and the Board may proceed with appellate review.

Analysis

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2015).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

Having determined above that the Veteran received proper notice of the proposal to reduce his non-Hodgkin's lymphoma disability rating, the Board notes that the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) (b) (2015).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) (2015) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2015).  

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 100 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) (2015), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The Veteran's non-Hodgkin's lymphoma is rated under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715 (2015).  Under Diagnostic Code 7715, a 100 percent rating is provided for non-Hodgkin's lymphoma with active disease or during a treatment process.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated on residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7715 (2015).

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction of the assigned disability rating for the Veteran's non-Hodgkin's lymphoma from 100 percent to noncompensable, effective January 1, 2010, was erroneous, and the October 2009 rating reduction is invalid.

A July 2008 rating decision granted service connection for non-Hodgkin's lymphoma, evaluated as 100 percent disabling, effective June 7, 2007.  The 100 percent rating was reduced by a rating decision in October 2009, effective January 1, 2010.  Hence, the 100 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c) (2015).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the July 2009 letter as well as the July 2009 rating decision, and he was offered the opportunity to identify and submit evidence.  Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e) (2015).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

A June 2007 VA Agent Orange Examination note indicated that the Veteran was recently diagnosed with non-Hodgkin's lymphoma and was to begin chemotherapy treatment shortly.  

A July 2009 VA lymphatic disorders examination noted the Veteran's last chemotherapy treatment was in January 2009 and his last radiation treatment was November 2008.  The report cited a July 2009 hematology / oncology note indicating that there was no evidence of recurrence of non-Hodgkin's lymphoma status post chemotherapy, and concluded that the Veteran's condition was stable.

In an October 2009 rating decision, the RO reduced the Veteran's disability rating to 0 percent.  The reduction was based inter alia on the findings of the July 2009 VA examination report, including the termination of his radiation and chemotherapy treatments in November 2008 and January 2009 respectively, as well as the Veteran's lack of medication and the absence of active lymphoma.  

A December 2009 letter from C. D., PA-C with VA Hematology Oncology, stated that the Veteran did not complete conventional chemotherapy due to prolonged bone marrow recovery, and that Rituxan was being given every 6 months as a maintenance therapy.  She further explained that the Veteran remained in remission by scans and on physical examinations, but that his lymphoma was not a curative disease and could relapse.

A February 2011 VA hematology / oncology note indicated that the Veteran appeared in complete remission with no clinical evidence of disease recurrence.  A computed tomography (CT) scan was scheduled for March 2011 to confirm remission before the Veteran received his last Rituxan treatment.  A May 2012 VA hematology / oncology note stated that the Veteran had completed his Rituxan treatment in April 2011, and had no clinical evidence of lymphoma disease.

Diagnostic Code 7715 provides that the 100 percent rating for non-Hodgkin's lymphoma shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures, followed by a period of six months, after the proper rating would be determined based on a mandatory VA examination.  See 38 C.F.R. § 4.117 (2015).  As demonstrated above, the Veteran underwent Rituxan maintenance therapy until April 2011.  Rituxan is classified as an antineoplastic agent.  See RITUXIMAB: DRUG INFORMATION, http://www.uptodate.com/contents/rituximab-drug-information (last visited March 21, 2016).  As the Veteran underwent Rituxan therapy until April 2011, which could be classified as antineoplastic chemotherapy or other therapeutic procedures, the followup examination and any potential action to reevaluate the Veteran's 100 percent disability rating should not have commenced until six months after his last treatment, or approximately November 2011.  As such, the October 2009 rating reduction was in error.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 100 percent rating for non-Hodgkin's lymphoma is restored as of January 1, 2010.  The appeal is granted.




ORDER

The reduction of the disability rating from 100 percent to noncompensable for non-Hodgkin's lymphoma effective January 1, 2010 was improper, and restoration of a 100 percent rating is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


